Fourth Court of Appeals
                               San Antonio, Texas
                                   November 23, 2016

                                   No. 04-16-00688-CR

                                 Frank Deon PHILLIPS,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR9117
                          Honorable Pat Priest, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on November 23, 2016.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of November, 2016.

                                             _____________________________
                                             Keith E. Hottle, Clerk